internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc corp b02-plr-112578-00 date date legend foreign parent distributing controlled controlled foreign_subsidiary corporation business a business b business c country d x y z dear this letter responds to your letter dated date in which you requested on behalf of the above referenced taxpayer rulings under sec_355 of the internal_revenue_code additional information regarding your request has been submitted in letters dated august september october october and date the material information submitted for consideration is summarized below plr-112578-00 foreign parent is a publicly traded country d z which is treated as a corporation for federal_income_tax purposes foreign parent is engaged in business a and business b through its subsidiaries distributing a wholly-owned subsidiary of foreign parent is the common parent of the u s affiliated_group filing a consolidated_income_tax_return distributing is directly engaged in business a and business b in the united_states controlled foreign_subsidiary a wholly-owned subsidiary of foreign parent is a country d z controlled foreign_subsidiary is also engaged indirectly through its wholly-owned subsidiary in business b distributing has entered into an agreement with corporation an unrelated publicly-traded corporation to form a world-wide joint_venture the joint_venture which will engage solely in business c foreign parent will have an x interest in joint_venture and corporation will have a y interest in joint_venture for a portion of the five-year period preceding the proposed transaction distributing was a member of one of two u s consolidated groups wholly-owned by foreign parent both of which were actively_engaged_in_business a and business b through a series of internal restructuring transactions the internal restructuring transactions the u s operations for business a and business b have been concentrated in distributing distributing represents that in each of these transactions no gain_or_loss was recognized for federal_income_tax purposes the taxpayer has supplied financial information which indicates that distributing’s business a and business b each have had gross_receipts and operating_expenses representative of the active_conduct of such businesses for each of the past five years accordingly in order to implement the joint_venture the taxpayer has proposed the following transaction i ii iii distributing will transfer all of its business b assets to controlled in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with business b distributing will then distribute all of the issued and outstanding_stock of controlled to foreign parent foreign parent will transfer all of the controlled stock to controlled foreign_subsidiary in exchange for shares of voting common_stock of controlled foreign_subsidiary corporation will acquire a y interest in controlled foreign_subsidiary the following additional representations have been made in connection with the proposed transaction a no part of the consideration to be distributed by distributing will be plr-112578-00 received by the shareholder as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of distributing is representative of its present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted following the transaction distributing and controlled will each continue independently and with its separate employees the active_conduct of its share of all the integrated activities of the business conducted by distributing prior to consummation of the transaction the distribution of the stock of controlled is being undertaken for the following corporate business_purpose to implement the joint_venture the distribution of the stock of controlled is motivated in whole or substantial part by such corporate business_purpose there is no plan or intention on the part of the shareholder of distributing to sell exchange transfer by gift or otherwise dispose_of any of their stock in either distributing or controlled after the proposed transaction except i foreign parent will contribute controlled to its subsidiary controlled foreign_subsidiary there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the transaction other than through stock purchases meeting the requirements of sec_4 b of revproc_96_30 there is no plan or intention to either liquidate distributing or controlled to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the transaction except in the ordinary course of business the total adjusted bases and the fair_market_value of the assets to be transferred to controlled by distributing each equals or exceeds the sum of the liabilities assumed by controlled plus any liabilities to which the transferred assets are subject the liabilities assumed in the transaction and the liabilities to which the transferred assets are subject were incurred in the ordinary course of business and are associated with the assets being transferred b c d e f g h i j distributing neither accumulated its receivables nor made extraordinary plr-112578-00 k l m n o p q payment of its payables in anticipation of the proposed transaction except as described in the immediately following sentence no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution of the controlled stock in order to fund the initial cash needs of controlled an entity all of the interests of which are owned directly and indirectly by distributing will extend a short- term_loan of less than months to controlled at a rate of interest not to exceed an arm’s length rate such debt owed by controlled to the entity after the distribution of the controlled stock will not constitute stock_or_securities of controlled immediately before the distribution items of income gain loss deduction and credit will be taken into account as required by the applicable intercompany_transaction regulations further distributing's excess_loss_account with respect to the controlled stock if any will be included in income immediately before the distribution payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length no two parties to the transaction are investment companies as defined in sec_368 and iv although there have been and likely will continue to be changes in the ownership of the stock of foreign parent that will be disregarded pursuant to sec_355 the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing or more of the combined voting power of all classes of stock entitled to vote of either distributing or controlled or stock possessing or more of the total value of all classes of stock of either distributing or controlled in each of the internal restructuring transactions no gain_or_loss was recognized for u s federal_income_tax purposes there is no present plan or intention to issue or transfer shares of controlled foreign_subsidiary in any way which would reduce foreign parent’s ownership of the stock of controlled foreign_subsidiary to less than of the total voting power and value of the total outstanding_stock of controlled foreign_subsidiary r neither distributing nor controlled has at any time been or will at any time plr-112578-00 be a united_states_real_property_holding_corporation as defined in sec_897 of the code s controlled foreign_subsidiary is a z which is a per_se_corporation for federal_income_tax purposes based solely upon the information submitted and the representations made we rule as follows the transfer by distributing to controlled of the business b assets solely in exchange for all of the issued and outstanding_stock of controlled and the assumption by controlled of the liabilities associated with business b followed by the distribution of all of the controlled stock to foreign parent will be a reorganization within the meaning of sec_368 of the code distributing and controlled will each be a party to the reorganization within the meaning of sec_368 no gain_or_loss will be recognized by distributing upon the transfer of the assets to controlled in exchange for the stock of controlled and the assumption by controlled of the liabilities associated with the transferred assets sec_361 and sec_357 no gain_or_loss will be recognized by controlled upon the receipt of distributing assets in exchange for the controlled stock sec_1032 the basis of the assets received by controlled in the transaction will be the same as the basis of such assets in the hands of distributing immediately prior to their transfer to controlled sec_362 the holding_period of the distributing assets received by controlled in the transaction will include the period during which such assets were held by distributing sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of foreign parent upon the receipt of the controlled stock sec_355 no gain_or_loss will be recognized to and no amount will be included in the income of distributing upon the distribution of the controlled stock to foreign parent sec_361 d and e c the aggregate basis of the distributing stock and the controlled stock in the hands of foreign parent immediately after the distribution to foreign parent will be the same as the basis of the distributing stock in the hands of foreign parent immediately prior to the distribution sec_358 and sec_1_358-1 such aggregate basis will be allocated between plr-112578-00 the distributing stock and the controlled stock in proportion to the relative fair_market_value of each corporation’s stock in accordance with sec_1_358-2 of the income_tax regulations sec_358 the holding_period of the controlled stock received by foreign parent will include the holding_period of the distributing stock held by foreign parent with respect to which the distribution will be made provided that the distributing stock is held as a capital_asset on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1 a and of the income_tax regulations no opinion is expressed or implied about the tax treatment of the proposed transaction under other provisions of the code and regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transaction that are not specifically covered by the above rulings no opinion is expressed about the tax effect of any subsequent distribution of assets by distributing in addition no opinion is expressed about i ii iii the tax treatment of the internal restructuring transactions which occurred prior to the proposed transaction the tax treatment of the proposed distribution by distributing to foreign parent under sec_367 and the tax treatment of the proposed transfer by foreign parent of all of the stock of controlled to controlled foreign_subsidiary in exchange for shares of voting common_stock of controlled foreign_subsidiary this ruling letter is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter should be attached to the federal_income_tax return s of the taxpayer s involved for the taxable_year in which the transaction covered by this ruling letter is consummated in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer sincerely associate chief_counsel corporate by lewis k brickates assistant to the branch chief branch
